       Case 1:17-cv-00253-PB Document 26 Filed 10/14/20 Page 1 of 1



                     UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW HAMPSHIRE


Gregory Maggi

      v.                                      Case No. 17-cv-253-PB

NH State Prison, Warden




                                  ORDER


     After due consideration of the objection filed, I herewith

approve the Endorsed Report and Recommendation of Magistrate

Judge Andrea K. Johnstone dated September 22, 2020, and deny the

motion (Doc. No. 23) to the extent it seeks injunctive relief.


                                       _/s/Paul Barbadoro____________
                                       Paul Barbadoro
                                       United States District Judge

Date: October 14, 2020



cc: Gregory Maggi, pro se
    Elizabeth C. Woodcock, Esq.
